
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


FRANKLIN FINANCIAL SERVICES CORPORATION
DIRECTORS' PAY FOR PERFORMANCE PROGRAM

(Effective January 1, 2008)


        Franklin Financial Services Corporation (the "Corporation") establishes
this Directors' Pay for Performance Program (the "Program") to provide to the
members of the board of directors (the "Board") of the Corporation and the board
of directors of Farmers and Merchants Trust Company of Chambersburg ("F&M
Trust") who are not also employees of the Corporation or F&M Trust an annual
incentive to assist the Corporation in achieving certain financial targets.

Participation

        Participation in the Program shall be limited to nonemployee directors
of the Corporation and F&M Trust.

Awards

        Each participant shall be eligible to receive an annual cash bonus (a
"Bonus") upon achievement by the Corporation of certain financial targets to be
established from time to time by the Board based upon the average annual
increase in the Corporation's fully diluted earnings per share over rolling
measurement periods of three calendar years each. (For example, the first
three-year measurement period shall consist of calendar years 2006, 2007 and
2008, the next three-year measurement period shall consist of calendar years
2007, 2008 and 2009, and so forth). A target Bonus shall be established as a
percentage of the retainer fees earned by a participant during the third
calendar year of each three-year measurement period. A participant may receive a
Bonus in an amount which is more or less than the target Bonus, depending on the
extent to which the Corporation meets or exceeds the financial target set by the
Board for the three-year measurement period involved. The manner in which a
Bonus shall be determined under the Program is more fully described in Exhibit A
attached hereto.

        A participant who becomes a director of the Corporation and of F&M Trust
after the beginning of a calendar year shall be eligible to receive any Bonus
that is earned and becomes payable the following year, but the amount of the
Bonus to be paid to such participant shall be prorated based upon the retainer
fees earned by such participant during such calendar year (and will accordingly
be less than would have been the case had the participant served as a director
for the entire calendar year). A participant who resigns or retires as a
director or who dies after the beginning of a calendar year shall be eligible to
receive any Bonus that is earned and becomes payable the following year, but the
amount of the Bonus to be paid to such participant shall be prorated based upon
the retainer fees earned by such participant during such calendar year (and will
accordingly be less than would have been the case had the participant served as
a director for the entire calendar year).

        For purposes of this Plan, the term "retainer fees" means all retainer
fees (including the additional retainer fees paid to the Chairman of the Board
and to certain committee chairmen) earned by a director for service as a
director of the Corporation and as a director of F&M Trust, including retainer
fees deferred under the Farmers and Merchants Trust Company of Chambersburg
Directors' Deferred Compensation Plan. The term "retainer fees" does not include
committee meeting attendance fees or any other fees of any kind whatsoever.

Payment

        Bonuses earned under the Program shall be paid on April 15 of the
calendar year next following the third calendar year of the three-year
measurement period to which such Bonuses relate or as soon thereafter as
administratively possible; provided, however, that such Bonuses shall in any
event be paid not later than June 30 of such next following calendar year. A
participant's Bonus shall be paid to the participant or, in the event of the
participant's death prior to the payment date, unless otherwise directed

--------------------------------------------------------------------------------



in writing by the participant, such Bonus shall be paid to the participant's
spouse if such spouse survives the participant and to the participant's estate
if such spouse does not survive the participant.

Administration and Discretion

        The Program shall be administered by the Personnel Committee of the
Board or by such other Committee as may from time to time be designated by the
Board (the "Committee"). All determinations by the Committee on matters relating
to the Program will be final and binding on each participant. The Committee
shall, in its sole discretion, determine whether a financial target has been met
and the extent to which (if at all) such target has been exceeded.

Amendment and Termination

        The Board shall have the right to modify, amend, suspend or terminate
the Program at any time.

Term of Program

        The Program shall be effective as of January 1, 2008, and shall continue
until terminated by the Board.

Miscellaneous Provisions

        Neither the Program nor any action taken hereunder shall be construed as
giving any participant any right to be elected or re-elected as a director of
the Corporation or F&M Trust.

        A participant's right or interest in the Program shall not be assigned,
transferred, hypothecated, or encumbered, in whole or in part, either directly
or by operation of law or otherwise (except in the case of the participant's
death, by will or the laws of descent and distribution) including, but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy, and no
such right or interest of any participant in the Program shall be subject to any
obligation or liability of such participant.

        The provisions of the Program shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

--------------------------------------------------------------------------------






Exhibit A


Target Bonus

        Ten percent (10%) of the retainer fees earned for service as a director
of the Corporation and of F&M Trust during the third calendar year of a
three-year measurement period.

Financial Targets

Average Annual Increase in Fully Diluted Earnings Per Share
During a Three-Year Measurement Period

--------------------------------------------------------------------------------

  Amount of Bonus as a
% of Target Bonus

--------------------------------------------------------------------------------

  Less than 5.00%   50 % 5.00% to 7.99%   100 % 8.00% to 9.99%   125 % 10.00% or
higher   150 %

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



FRANKLIN FINANCIAL SERVICES CORPORATION DIRECTORS' PAY FOR PERFORMANCE PROGRAM
(Effective January 1, 2008)

Exhibit A

